          Case 3:18-cv-00488-JWD-SDJ                  Document 35          09/17/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

THOMAS MICHAEL RODENKIRCH (#727047)
                                                                              CIVIL ACTION
VERSUS
                                                                              NO. 18-488-JWD-SDJ
RICKY BABIN
                                                  OPINION

        After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 23, 2020 (Doc. 29), to which no objection

was filed1;

        IT IS ORDERED that Plaintiff’s Motion for Leave to File an Amended Complaint

(Doc. 21) is DENIED as futile.

        IT IS FURTHER ORDERED that the Court declines the exercise of supplemental

jurisdiction over any potential state law claims, the Motion to Dismiss (Doc. 22) filed on

behalf of Ricky Babin is GRANTED, and this proceeding is DISMISSED WITH

PREJUDICE.

        Judgment shall be entered accordingly.

        Signed in Baton Rouge, Louisiana, on September 16, 2020.

                                                           S
                                               JUDGE JOHN W. deGRAVELLES
                                               UNITED STATES DISTRICT COURT
                                               MIDDLE DISTRICT OF LOUISIANA




1 The Court notes that on August 8, 2020, Plaintiff filed a motion for extension of time to file a response to the
Magistrate’s Report and Recommendation. On August 12, 2020, Magistrate Judge Johnson denied Plaintiff’s Motion
for extension of time to respond Magistrate’s Report and Recommendation, as the report and recommendation made
clear that ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED. See R. Doc. 29, p. 1.
